DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1- 15  are rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann et al (US 2016/0214327 A1) in view Lappas et al (US 2018/0093419 A1).
For claims 1,9,13, Uckelmann et al teaches apparatus, which comprises a controller executing the instruction stored in a non-transitory computer readable storage medium ([0020]) to instruct a build platform to support a plurality of layers of build material in the build zone, wherein the build platform is moveable between nearby positions during the build of a three-dimensional object to change the size of the build zone, wherein the controller also determines respective displacements of the build platform to successively receive each of the plurality of layers of build material in the form of particles in the build zone during the build, based on the data determined from a three-dimensional object ([0151][0193], Fig. 1a-1b, 6).
The invention of independent claim 1 and 9, differs from Uckelmann in that the obtained data is determined from a three-dimensional object in a previous build (by the first printing). 
The invention according to independent claim 13 differs from Uckelmann in that obtained data is comparison of a dimension of a virtual product and a previously printed product based on the virtual product. 
In the same field of endeavor, Lappas et al. teach the method of building layer by layer, which includes receiving the data for changing printing process, which is determined based on the three-dimensional object obtained in a previous build, based on the comparison between a dimension of virtual object and a product printed earlier based on the virtual object, wherein the method increases the quality of the product (see abstract, [0010]). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the apparatus as taught above with control process including receiving data, and adjusting based on comparison, as taught by Lappas et al., for the benefit of efficiently forming each layers (for reduced defect).
In regards to claims 4, 7,8,14, Uckelmann further teaches regarding different height of three-dimensional object, the established displacement of the build platform during the build, to a product of the finished product built at a central region of a working area of the print chamber. 
In regards to claims, 2, 5, 10, 11, 12, and 15, Lappas teaches regarding a deviation of a dimension of the three-dimensional object from a corresponding dimension of a virtual three-dimensional object, wherein the characteristics of the object comprise a dimension, a measured dimension of the printed three-dimensional product, a thickness compensation of the layer of the printing material, and the dimension measured in a direction of thickness of the layers of build material ([0010][0148]). 
Regarding claims 3 and 6, Unckelmann teaches regarding deviations, determined based on the data ([0020],[0151],[0193]) and Lappas teaches the features regarding the data collected from the previous build the of the object. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0247059 A1  (Frohnmaier et al) – teaches states before application of a layer of a building material in a layer-wise additive manufacturing method all information for this layer and the previous layers, meaning in particular the layer thickness and the position, extent and orientation of the regions to be solidified, exist in a dataset. 
US 2017/0129052 A1 (Buller et al) teaches the geometry may comprise information of a previously printed portion of the 3D object (0295]).
US 2018/0043616 A1 (IKEYAMA et al) teaches three-dimensional molding device and three-dimensional molding method including controller which receive necessary data such as transverse-sectional shape data and the layer thickness d of stereoscopic data of a previously fabricated molded object, P, store it inside the memory (92), and then perform the molding process operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743